Citation Nr: 1146740	
Decision Date: 12/22/11    Archive Date: 12/29/11

DOCKET NO.  09-36 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected PTSD, prior to August 26, 2009.


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Counsel







INTRODUCTION

The Veteran served on active duty from November 1990 to August 1991, and from July 2006 to September 2007.  He also served a period of active duty for training (ACDUTRA) from August 1987 to March 1988.

This appeal to the Board of Veterans' Appeals (Board) arose from a December 2008 rating decision in which the RO granted service connection and assigned an initial 70 percent rating for PTSD, effective July 17, 2008.  In February 2009, the Veteran filed a notice of disagreement (NOD) as to the initial rating assigned.  The RO issued a statement of the case (SOC) in September 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) later that same month.  

Because the Veteran has disagreed with the initial rating assigned following the award of service connection for his PTSD, the Board has characterized this issue in light of Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).

The Board also notes that, during the pendency of this appeal, in November 2009, the RO awarded the Veteran a TDIU, effective August 26, 2009.  After the Veteran expressed disagreement with the effective date of the award, the RO issued an SOC on the matter of an earlier effective date.  The Board points out, however, that the matter of the Veteran's entitlement to a TDIU due to PTSD (his only service-connected disability) was, and is, essentially, a component of the Veteran's claim for higher rating for PTSD-inasmuch as he is seeking either the maximum 100 percent rating, or, alternatively, a TDIU, from the earliest possible date.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Therefore, inasmuch as a TDIU may be available prior to August 26, 2009, and the Veteran is presumed to seek the maximum available benefit for a disability, the Board has characterized the appeal as also encompassing the matter of the Veteran's entitlement to a TDIU prior to August 26, 2009.  See Fenderson, 12 Vet. App. at 126; AB v. Brown, 6 Vet. App. 35, 38 (1993).  

The Board notes that the claims file reflects that the Veteran was previously represented by the American Legion (as reflected in an October 1994 VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative).  In September 2011, the American Legion withdrew as the Veteran's representative, indicating that the Veteran had been advised of such action.  As of the date of this decision, the Veteran has not appointed a new representative.  

For reasons expressed below, the matters on appeal are being remanded to the RO, via the Appeals Management Center (AMC) in Washington, DC. VA will notify the Veteran when further action, on his part, is required.


REMAND

The claims file reflects that further action in this appeal is warranted.  

In the context of a higher rating claim, VA has a duty to provide a veteran with a thorough and contemporaneous medical examination.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991); see also 38 C.F.R. § 4.2 (2011).  Moreover, when there is assertion of an increase in the severity of a service-connected disability since the last VA examination, VA should consider whether a more contemporaneous examination is needed to adequately evaluate the disability on appeal.  See VAOPGCPREC 11-95 (1995).  

In this case, the Veteran underwent a fee-basis psychiatric examination in September 2008 in conjunction with his claim for service connection for PTSD.  Subsequent evidence indicates that he left his job as deputy sheriff, effective January 29, 2009, under the Family Medical Leave Act (FMLA); he did not return to employment.  Subsequently, in November 2009, the Veteran submitted evidence indicating that he was awarded disability benefits by the Social Security Administration (SSA) for service-connected PTSD.  

While not dispositive, the foregoing evidence raises the issue of whether the Veteran's PTSD underwent an increase in severity between the September 2008 fee-basis examination and January 2009.  As such, the Board finds that new psychiatric examination is needed to ensure that the record reflects the current severity of the disability under consideration-i.e., the Veteran's service-connected PTSD.  
Hence, the RO should arrange for the Veteran to undergo a mental disorders examination by a VA psychiatrist or psychologist (or a psychiatrist or psychologist contracted by VA).  The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may result in denial of the claim for a higher initial rating for PTSD (as the claim, emanating from an original claim for an award of service connection, will be considered on the basis of the evidence of record).  See 38 C.F.R. § 3.655 (2011).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to any scheduled examination, the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.
Prior to arranging for further examination, to ensure that the record before the examiner is complete, and that all due process requirements are met, the RO should undertake appropriate action to ensure that all outstanding, pertinent records are associated with the claims file.  

As noted above, the Veteran was awarded SSA disability benefits for PTSD in November 2009.  While SSA records are not controlling for VA determinations, they may be 'pertinent' to VA claims.  See Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992); Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).  Hence, when VA is put on notice of the existence of SSA records, it must seek to obtain those records before proceeding with the appeal.  See Murincsak, 2 Vet. App. at 370-72 ; see also Lind v. Principi, 3 Vet. App. 493, 494 (1992).  

Pertinent rating criteria provide, inter alia, that a 100 percent rating will be assigned when there is total occupational and social impairment due to PTSD.  38 C.F.R. § 4.130, Diagnostic Code 9411.  As such, records pertaining to the Veteran's SSA award are 'pertinent' to the initial rating claim on appeal.  Under these circumstances, the Board finds that the RO should attempt to obtain and associate with the claims file a copy of SSA's determination on the Veteran's claim, as well as copies of all medical records underlying that determination, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.

The RO should only end its efforts to obtain these records if it determines that further efforts to obtain them would be futile.  Should the RO determine that this is the case, a formal finding must be made, containing the reasons for the finding.  In such a case, the RO must notify the Veteran that it has discontinued efforts to locate the SSA records.

Furthermore, the RO should give the Veteran another opportunity to present information and/or evidence pertinent to the claims on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2011).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.  The RO's adjudication of the initial rating claim should include consideration of whether "staged rating" of the disability (assignment of different ratings for distinct periods of time, based on the facts found) pursuant to Fenderson v. West, 12 Vet. App. 119, 126 (1999), is appropriate.  

Accordingly, these matters are hereby REMANDED to the RO, via the AMC, for the following actions:

1.  The RO should request from SSA a copy of its determination on the Veteran's claim for disability benefits, as well as copies of all medical records underlying its determination.  In requesting these records, the RO should follow the current procedures of 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.  If the RO determines that continuing to search for these records is futile, there must be a formal finding, and the Veteran must be notified that the RO has ceased its attempts to locate these records.

2.  The RO should send to the Veteran a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the appeal that is not currently of record.  

The RO's letter should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).  

3.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should arrange for the Veteran to undergo a mental disorders examination, by a VA psychiatrist or psychologist (or a psychiatrist or psychologist contracted by VA).  T .  

The entire claims file, to include a complete copy of this REMAND must be made available to the individual designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented medical history and assertions.  All necessary tests and studies (to include psychological testing, if warranted) should be accomplished (with all findings made available to the psychiatrist or psychologist prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should render specific findings with respect to the existence and extent (or frequency, as appropriate) of: memory loss; depressed mood; anxiety; panic attacks; sleep impairment; impaired judgment, speech, impulse control and/or thought processes; neglect of personal hygiene and appearance; suicidal and/or homicidal ideation; and delusions and/or hallucinations.  The examiner should render a multi-axial diagnosis, including assignment of a Global Assessment of Functioning (GAF) scale score that represents the level of impairment due to the Veteran's psychiatric disability, and an explanation of what the score means.

The examiner should also address whether the record reflects any change(s) in the severity of the Veteran's PTSD at any point since the July 17, 2008 effective date of the award of service connection for the disability, and, if so, the approximate date(s) of any such change(s).

The examiner should set forth all examination findings, along with the complete rationale for the conclusions reached, in a printed (typewritten) report.

5.  If the Veteran fails to report to any scheduled examination, the RO must obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

6.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).  

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim for higher initial rating for PTSD (to include consideration of whether staged rating, pursuant to Fenderson (cited above), is appropriate), and, if not rendered moot, the claim for aTDIU, due to service-connected PTSD, prior to August 26, 2009.  The claim(s) should be adjudicated in light of all pertinent evidence and legal authority.

8.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran an appropriate supplemental SOC (SSOC) that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).


